Is this transcript for an appeal?
If yes, an Expedited transcript        UNITED STATES BANKRUPTCY COURT
is required.     Yes      No
                                       NORTHERN DISTRICT OF CALIFORNIA
                                           TRANSCRIPT ORDER FORM

   Name of Debtor (Case Name):                                                           Chapter            Case Number:
   Professional Financial Investors, Inc.                                                11                  20-30604
   Adversary Proceeding Name:
                                                                                 Adversary Proceeding Number:
                                                                                 (or Miscellaneous Proceeding Number)
   vs.                                                    Plaintiff(s),


                                                          Defendant(s).

   Date of Hearing: 5/27/2021                                       Time of Hearing:          10:00 am
   (Complete a SEPARATE form for EACH hearing date)
   Hearing Judge:           Blumenstiel                             Hearing Location: Telephonic

   Transcriber:        e-Scribers                                   Alternate Transcriber: Palmer Reporting Services

  Type of                 Ordinary (30 Days)               Entire Hearing               Ruling/Opinion Portion Only
  Transcript:
                          14 Days                          Testimony of Witness
                      ✔ Expedited (7 Days)                 Other/Special Instructions:                Name of Witness

                          Daily (24 Hours)

   Name of Person(s) Ordering Transcript:                               Mailing Address (include law firm name, if any):
  Debra Grassgreen                                                      Pachulski Stang Ziehl & Jones LLP
   Contact Person:
                                                                        150 California Street, 15th Floor
                                                                        San Francisco, CA 94111
   Hung Phan
   Phone Number:                                                       Email Address:
   415-217-6513                                                         hphan@pszjlaw.com

                                           THIS SECTION FOR COURT USE ONLY


                                       Transcript Order Number:

  Transcription Information Sent to Transcriber By:                        TDS           Other:


   Time Start:                        Time End:                           Time Start:                       Time End:

   Time Start:                        Time End:                           Time Start:                       Time End:

  ECRO:                                            Court Division:                             Processed By:

 This Form is mandatory and approved for use by the U.S. Bankruptcy Court for the Northern District of California. If the transcript you want
 is already ordered or on file, contact the transcriber to obtain a copy. Do not use this Form to order a §341 Meeting of Creditors recording.
 To order a Meeting of Creditors recording visit the U.S. Trustee website.
                                                                                                                       Reset Form 3/2019
     Case: 20-30604                 Doc# 665      Filed: 05/28/21           Entered: 05/28/21 09:26:26                  Page 1 of 1
